UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-12 KINGSTONE COMPANIES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: not applicable 2) Aggregate number of securities to which transaction applies: not applicable 3) Per unitpriceor otherunderlyingvalue oftransactioncomputed pursuant to ExchangeAct Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): not applicable 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: not applicable [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify the filing for which theoffsettingfee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: KINGSTONE COMPANIES, INC. 1158 Broadway Hewlett, New York 11557 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER 18, 2009 To the Stockholders of Kingstone Companies, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Kingstone Companies, Inc., a Delaware corporation (the “Company”), will be held on December 18, 2009 at 90 Merrick Avenue, 9th Floor, East Meadow, New York, at 10:00 a.m., for the following purposes: 1. To elect five directors for the coming year. 2. To transact such other business as may properly come before the meeting. Only stockholders of record at the close of business on October 19, 2009 are entitled to notice of and to vote at the meeting or at any adjournment thereof. Important notice regarding the availability of Proxy Materials: The proxy statement and the Company’s Annual Report on Form 10-K for the year ended December 31, 2008 are available electronically to the Company’s stockholders of record as of the close of business on October 19, 2009 at www.proxyvote.com. Victor Brodsky Secretary Hewlett, New York November 5, 2009 WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE SUBMIT YOUR PROXY OR VOTING INSTRUCTIONS AS SOON AS POSSIBLE.FOR SPECIFIC INSTRUCTIONS ON HOW TO VOTE YOUR SHARES, PLEASE REFER TO THE INSTRUCTIONS ON THE NOTICE REGARDING THE AVAILABLITY OF PROXY MATERIALS YOU RECEIVED IN THE MAIL OR, IF YOU REQUESTED TO RECEIVE PRINTED PROXY MATERIALS, YOUR ENCLOSED PROXY CARD.ANY STOCKHOLDER MAY REVOKE A SUBMITTED PROXY AT ANY TIME BEFORE THE MEETING BY WRITTEN NOTICE TO SUCH EFFECT, BY SUBMITTING A SUBSEQUENTLY DATED PROXY OR BY ATTENDING THE MEETING AND VOTING IN PERSON.THOSE VOTING BY INTERNET OR BY TELEPHONE MAY ALSO REVOKE THEIR PROXY BY VOTING IN PERSON AT THE MEETING OR BY VOTING AND SUBMITTING THEIR PROXY AT A LATER TIME BY INTERNET OR BY TELEPHONE. KINGSTONE COMPANIES, INC. 1158 Broadway Hewlett, New York 11557 PROXY STATEMENT SOLICITING, VOTING AND REVOCABILITY OF PROXY This proxy statement is being made available to all stockholders of record at the close of business on October 19, 2009 in connection with the solicitation by the Board of Directors of proxies to be voted at the Annual Meeting of Stockholders to be held on December 18, 2009 at 10:00 a.m., local time, or any adjournment thereof.Proxy materials for the Annual Meeting of Stockholders were made available to stockholders on November 6, 2009. All shares represented by proxies duly executed and received will be voted on the matters presented at the meeting in accordance with the instructions specified in such proxies.Proxies so received without specified instructions will be voted FOR the nominees named in the proxy to our Board of Directors (and the proxy holder will have discretionary authority to cumulate votes among nominees as described below). Our Board does not know of any other matters that may be brought before the meeting nor does it foresee or have reason to believe that the proxy holder will have to vote for substitute or alternate nominees to the Board.In the event that any other matter should come before the meeting or any nominee is not available for election, the person named in the enclosed proxy will have discretionary authority to vote all proxies not marked to the contrary with respect to such matters in accordance with his best judgment. The total number of common shares outstanding and entitled to vote as of the close of business on October 19, 2009 was 2,979,582.The common shares are the only class of securities entitled to vote on matters presented to our stockholders, each share being entitled to one vote. Our Restated Certificate of Incorporation provides for cumulative voting of shares for the election of directors.This means that each stockholder has the right to cumulate his votes and give to one or more nominees as many votes as equals the number of directors to be elected (five) multiplied by the number of shares he is entitled to vote.A stockholder may therefore cast his votes for one nominee or distribute them among two or more of the nominees.A majority of the common shares outstanding and entitled to vote as of the close of business on October 19, 2009, or 1,489,792 common shares, must be present at the meeting in person or by proxy in order to constitute a quorum for the transaction of business.Only stockholders of record as of the close of business on October 19, 2009 will be entitled to vote.With regard to the election of directors, votes may be cast in favor or withheld.The directors shall be elected by a plurality of the votes cast in favor.Accordingly, based upon there being five nominees, each person who receives one or more votes will be elected as a director.Votes withheld in connection with the election of one or more of the nominees for director will not be counted as votes cast for such individuals and may be voted for the other nominees. Any person giving a proxy in the form accompanying this proxy statement has the power to revoke it at any time before its exercise.The proxy may be revoked by filing with us written notice of revocation or a fully executed proxy bearing a later date.The proxy may also be revoked by affirmatively electing to vote in person while in attendance at the meeting.However, a stockholder who attends the meeting need not revoke a proxy given and vote in person unless the stockholder wishes to do so.Written revocations or amended proxies should be sent to us at 1158 Broadway, Hewlett, New York 11557, Attention: Corporate Secretary.Those voting by Internet or by telephone may also revoke their proxy by voting in person at the meeting or by voting and submitting their proxy at a later time by Internet or by telephone. The proxy is being solicited by our Board of Directors.We will bear the cost of the solicitation of proxies, including the charges and expenses of brokerage firms and other custodians, nominees and fiduciaries for forwarding proxy materials to beneficial owners of our shares.Solicitations will be made primarily by Internet availability of proxy materials and by mail, but certain of our directors, officers or employees may solicit proxies in person or by telephone, telecopier or email without special compensation. A list of stockholders entitled to vote at the meeting will be available for examination by any stockholder for any purpose germane to the meeting, during ordinary business hours, for ten days prior to the meeting, at our offices, 1158 Broadway, Hewlett, New York 11557, and also during the whole time of the meeting for inspection by any stockholder who is present.To contact us, stockholders should call (516) 374-7600. 2 EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE The following table sets forth certain information concerning the compensation for the fiscal years ended December 31, 2008 and 2007 for certain executive officers, including our Chief Executive Officer: Name and Principal Position Year Salary Option Awards All Other Compensation Total Country Club Dues Other Barry B. Goldstein $ - - $ $ Chief Executive Officer $ Curt Hapward (1) $ - - $ $ President, DCAP Management Corp. $ $ - $ $ (1)Mr. Hapward served as President of our then subsidiary, DCAP Management Corp., until July 3, 2008. Employment Contracts Mr. Goldstein is employed as our President, Chairman of the Board and Chief Executive Officer pursuant to an employment agreement dated October 16, 2007 (the “Employment Agreement”) that expires on June 30, 2010. Pursuant to the Employment Agreement, Mr. Goldstein is entitled to receive an annual base salary of $350,000 (which base salary has been in effect since January 1, 2004) (“Base Salary”) and annual bonuses based on our net income. On August 25, 2008, we and Mr. Goldstein entered into an amendment (the “Amendment”) to the Employment Agreement. The Amendment entitles Mr. Goldstein to devote certain time to Kingstone Insurance Company) (“KICO”) (formerly known as Commercial Mutual Insurance Company) to fulfill his duties and responsibilities as Chairman of the Board and Chief Investment Officer of KICO. Such permitted activity is subject to a reduction in Base Salary under the Employment Agreement on a dollar-for-dollar basis to the extent of the salary payable by KICO to Mr. Goldstein pursuant to his KICO employment contract, which, effective July 1, 2009, is $157,500 per year.KICO is a New York property and casualty insurer.Effective July 1, 2009, we acquired 100% of the stock of KICO. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END The following table sets forth certain information concerning unexercised options held by Barry B. Goldstein, our Chief Executive Officer, as of December 31, 2008: 3 Option Awards Name Number of Securities Underlying Unexercised Options Number of Securities Underlying Unexercised Options Option Exercise Price Option Expiration Date Exercisable Unexercisable Barry B. Goldstein $ 10/16/12 Curt Hapward - Such options are exercisable to the extent of 32,500 shares effective as of October 16, 2009 and 2010. Termination of Employment and Change-in-Control Arrangements Pursuant to the Employment Agreement with Mr. Goldstein and as provided for in his prior employment agreement which expired on April 1, 2007, Mr. Goldstein would be entitled, under certain circumstances, to a payment equal to one and one-half times his then annual salary in the event of the termination of his employment following a change of control of the Company.In addition, in the event Mr. Goldstein’s employment is terminated by us without cause or he resigns with good reason (each as defined in the Employment Agreement), Mr. Goldstein will be entitled to receive his base salary and bonuses for the remainder of the term. DIRECTOR COMPENSATION The following table sets forth certain information concerning the compensation of our directors for the fiscal year ended December 31, 2008: Name Fees Earned or Paid in Cash Stock Awards Option Awards Total Morton L. Certilman(1) $ $ - $ Michael R. Feinsod $ - - $ Jay M. Haft $ $ - $ David A. Lyons $ $ - (2) $ Jack D. Seibald $ $ - $ Mr. Certilman retired as a director effective December 5, 2008. As of December 31, 2008, Mr. Lyons held options for the purchase of 20,000 common shares. 4 Our non-employee directors are entitled to receive compensation for their services as directors as follows: · $10,000 per annum (1) · additional $3,500 per annum for committee chair (1) · $350 per Board meeting attended ($175 if telephonic) · $200 per committee meeting attended ($100 if telephonic) One-half payable in stock; other one-half payable in stock or, at the director’s option, in cash. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership The following table sets forth certain information as of October 19, 2009 regarding the beneficial ownership of our common shares by (i) each person who we believe to be the beneficial owner of more than 5% of our outstanding common shares, (ii) each present director, (iii) each person listed in the Summary Compensation Table under “Executive Compensation,” and (iv) all of our present executive officers and directors as a group. Name and Address of Beneficial Owner Number of Shares Beneficially Owned Approximate Percent of Class Barry B. Goldstein 1158 Broadway Hewlett, New York 792,540 (1)(2) 25.8 % Michael R. Feinsod Infinity Capital Partners, L.P. 767 Third Avenue, 16th Floor New York, New York 489,141 (1)(3) 16.4% AIA Acquisition Corp. 6787 Market Street Upper Darby, Pennsylvania 439,600 (4) 13.0% Jack D. Seibald 1336 Boxwood Drive West Hewlett Harbor, New York 384,394 (1)(5) 12.3% Morton L. Certilman 90 Merrick Avenue East Meadow, New York 179,829 (1) 6.0% 5 Jay M. Haft 69 Beaver Dam Road Salisbury, Connecticut 167,158 (1)(6) 5.6% David A. Lyons 252 Brookdale Road Stamford, Connecticut 31,311 (7) 1.0% All executive officers and directors as a group (7 persons) 1,874,144 (1)(2)(3) 57.8% Based upon Schedule 13D filed under the Securities Exchange Act of 1934, as amended, and other information that is publicly available. Includes (i) 11,900 shares held in a retirement trust for the benefit of Mr. Goldstein and (ii) 97,500 shares issuable upon the exercise of options that are currentlyexercisable. Excludes (i) the shares beneficially owned by AIA Acquisition Corp. (“AIA”) of which members of Mr. Goldstein’s family are principal stockholders and (ii) 57,692 shares issuable to a limited liability company of which Mr. Goldstein is a minority member upon the conversion of preferred shares that are currently convertible.Mr. Goldstein disclaims beneficial ownership of the shares owned by AIA or issuable to such limited liability company. Includes 487,495 shares owned by Infinity Capital Partners, L.P. (“Partners”). Each of (i) Infinity Capital, LLC (“Capital”), as the general partner of Partners, (ii) Infinity Management, LLC (“Management”), as the Investment Manager of Partners, and (iii) Michael Feinsod, as the Managing Member of Capital and Management, the General Partner and Investment Manager, respectively, of Partners, may be deemed to be the beneficial owners of the shares held by Partners. Pursuant to the Schedule 13D filed under the Securities Exchange Act of 1934, as amended, by Partners, Capital, Management and Mr. Feinsod, each has sole voting and dispositive power over the shares. Based upon Schedule 13G filed under the Securities Exchange Act of 1934, as amended, and other information that is publicly available. Includes 390,000 shares issuable upon the conversion of preferred shares that are currently convertible. Includes (i) 113,000 shares owned jointly by Mr. Seibald and his wife, Stephanie Seibald; (ii) 100,000 shares owned by SDS Partners I, Ltd., a limited partnership (“SDS”); (iii) 3,000 shares owned by Boxwood FLTD Partners, a limited partnership (“Boxwood”); (iv) 3,000 shares owned by Stewart Spector IRA (“S.
